Citation Nr: 0420318	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  97-12 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
September 7, 1988 rating decision wherein the RO denied 
entitlement to service connection for complex partial 
seizures, residuals of a skull fracture, and pseudo-seizures.  

2.  Entitlement to an effective date, prior to June 7, 1995, 
for the grant of service connection for complex partial 
seizures, residuals of a skull fracture, and pseudo-seizures.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse and his son



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from February 1970 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision of the Denver, 
Colorado, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO granted entitlement to service 
connection for complex partial seizures, residuals of a skull 
fracture, and pseudo-seizures, and assigned a 100 percent 
rating effective June 7, 1995.  

The veteran timely perfected an appeal to the Board on the 
effective date assigned for the award of benefits.  In April 
2001, the Board remanded the issue to the RO for additional 
development and adjudicative action.  Subsequently, in May 
2003, the Board again remanded the issue to the RO, finding 
that the veteran had raised a CUE claim that was inextricably 
intertwined with the claim for an earlier effective date.  
The Board directed the RO to adjudicate that issue.

In a September 2003 rating decision, the RO found that there 
was no CUE in a September 7, 1988 rating decision wherein the 
RO denied entitlement to service connection for complex 
partial seizures, residuals of a skull fracture, and pseudo-
seizures.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.




REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).  

In Manlincon v. West, 12 Vet. App. 238 (1999), the CAVC held 
that where there has been an initial RO adjudication of a 
claim, and a notice of disagreement as to its denial is 
filed, the claimant is entitled to a statement of the case, 
and the RO's failure to issue such is a procedural defect 
requiring remand.  

As noted above, in a September 2003 rating decision, the RO 
found that there was no CUE in a September 7, 1988 rating 
decision wherein the RO denied service connection for complex 
partial seizures, residuals of a skull fracture, and pseudo-
seizures.  In May 2004, the veteran's local representative 
submitted a statement pertaining to this issue.  The Board 
has construed this document as a notice of disagreement with 
the September 2003 rating decision.  However, the veteran has 
not been issued a statement of the case on that issue.  
Therefore, the case must be remanded for appropriate 
corrective action.  

As discussed in the May 2003 remand, the CUE issue is 
inextricably intertwined with the claim for an earlier 
effective date.  Therefore, the earlier effective date claim 
will be deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (the prohibition against the adjudication of 
claims that are inextricably intertwined is based upon the 
recognition that claims related to each other should not be 
subject to piecemeal decision-making or appellate 
litigation).  


The Board observes that additional due process requirements 
may be applicable to the claim for an earlier effective date 
as a result of the enactment of the VCAA and its implementing 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

Accordingly, this appeal is REMANDED to the VBA AMC for the 
following development:  

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The VBA AMC should provide the 
veteran and his representative with a 
statement of the case addressing the 
September 2003 rating decision wherein 
the RO determined that there was no CUE 
in the September 1988 rating decision 
wherein the RO denied entitlement to 
service connection for complex partial 
seizures, residuals of a skull fracture, 
and pseudo-seizures.

The VBA AMC should advised the veteran of 
the need to timely file a substantive 
appeal if he desires appellate review.  
See 38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  If a timely substantive 
appeal is filed, or the response period 
for filing a substantive appeal has 
expired, the case should then be returned 
to the Board for further appellate 
consideration, if appropriate.  


	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


